Citation Nr: 1717327	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-34 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans,  Counsel







INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  However, as discussed below, prior to his scheduled hearing in May 2017, he withdrew the issue on appeal.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal for the claim of entitlement to a compensable initial rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a correspondence dated May 5, 2017, the Veteran expressed his intent to withdraw the issue of entitlement to a compensable initial rating for erectile dysfunction.

There remain no allegations of errors of fact or law for appellate consideration with regard to the issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

Entitlement to a compensable initial rating for erectile dysfunction is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


